Case 1:20-cr-00504-KMW Document 27 Filed 12/22/20 Page 1 of 2
_ Case 1:20-cr-00504-KMW Document 26 Filed 12/22/20 Page 1 of 1
a, U.S. Department of Justice

United States Attorney
Southern District of NEW-¥6FK

 

 

 

USPC SDNY
The Silvio J. Mollo Building || DOCUMENT

One Saint Andrew's Plaza

New York, New York 10007 || KLECTRONICALLY FILED

1 DOCH:
December 22, 2020 ° J
>. TE PILED: Ve] Adloo
lo aaleo_|

aes Kimba M. Wood MEMO ENDORSE)

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007

 

 

 

 

 

 

Re: United States y. Timothy Mitchell and Tyrone Thurmond, 20 Cr. 504 (KMW)
Dear Judge Wood:

The Government respectfully submits this letter to request the Court, with consent of the
defendants, to adjourn the status conference currently scheduled in this case for January 12, 2021
for a period of 60 days. The Government produced discovery to Timothy Mitchell in October
2020 and to Tyrone Thurmond in November 2020. Counsel for both defendants have related to
the Government that they require more time to review the discovery before setting a motions
schedule in this case. The Government also respectfully moves to exclude time under the Speedy
Trial Act from January 12, 2021 through the next scheduled conference, so that the defendants can
continue to review the discovery and engage in any discussions regarding pretrial dispositions.
The Government believes that an exclusion of time is in the interest of justice. The defendants
consent to the exclusion.

The comfus NG 5 Respectfully submitted,
Gdjousned te March 33, AUDREY STRAUSS
, Acting United States Attorney
209(. AF // Od KAM.

by: ————e

Andrew Chan

Christopher Clore

Ni Qian

Assistant United States Attorneys
(212) 637-1072/1063/2364

cc: Counsel for Timothy Mitchell and Tyrone Thurmond SO ORDERED: N.Y.,N.Y. / 2/ Q 2| o-

‘ KIMBA M. WOOD
U.S.D.J.

 
Case 1:20-cr-00504-KMW Document 27 Filed 12/22/20 Page 2 of 2
Case 1:20-cr-00504-KMW Document 26-1 Filed 12/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
UNITED STATES OF AMERICA
[PRO POS Ey ORDER
- Vv. -
20 Cr. 504 (KMW)
TIMOTHY MITCHELL,
TYRONE THURMOND,
Defendants,
—w—eweewer ee ee ee eee eee ee ee ee ee ee ee xX

KIMBA M. WOOD, United States District Judge:

Upon the application of the United States of America, by and through AUDREY
STRAUSS, Acting United States Attorney for the Southern District of New York, ANDREW
CHAN, CHRISTOPHER CLORE, and NI QIAN, Assistant United States Attorneys, of counsel,
and with the consent of TIMOTHY MITCHELL, by and through his attorneys Peter Quijano,
Anna Sideris, and Megan Wall-Wolff, and TYRONE THURMOND, by and through his attorney
Xavier Donaldson, it is hereby ORDERED that time from January 12, 2021 through

Macch 2% 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

The Court finds that the ends of justice served by granting a continuance outweigh the

best interest of the public and the defendant in a speedy trial because it will permit the parties to

continue to discuss a pretrial resolution of this matter.

Dated: New York, New York

a . of December, 2021 .
Ieutrre wwe. Ura

THE,HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
